EXHIBIT 10.36

AMENDMENT NUMBER TWO

TO THE

HEALTH NET, INC.

2005 LONG-TERM INCENTIVE PLAN

WHEREAS, Health Net, Inc. (the “Company”) maintains the Health Net, Inc. 2005
Long-Term Incentive Plan, as amended (the “Plan”) for the benefit of key
employees and directors of the Company;

WHEREAS, the Company desires to amend the Plan to permit the Company to withhold
fractional shares of common stock of the Company, par value $0.001 (“Common
Stock”); and

WHEREAS, the Board of Directors of the Company (the “Board”) has the power to
amend the Plan pursuant to Section 8.2 thereof; and

WHEREAS, the Compensation Committee of the Board has recommended that the Board
amend the Plan as provided below.

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:

 

1. Section 4.2(c) of the Plan is hereby amended by deleting the third sentence
thereof, which states “Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the optionee” and replacing it with the
following sentence:

“In the event the Company rounds up and withholds a whole share of Common Stock
in order to satisfy the exercise price obligation in respect of the exercise
price of any fraction of a share of Common Stock, the Company shall refund an
amount in cash to optionee, which amount shall equal the difference between the
Fair Market Value of the whole share of Common Stock withheld to satisfy the
exercise price obligation, less the Fair Market Value of such fractional share
of Common Stock.”

 

2. Section 8.6 of the Plan is hereby amended by deleting the last sentence
thereof, which states “Any fraction of a share of Common Stock which would be
required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by the holder” and replacing it with the
following sentence:

“Notwithstanding the foregoing sentence, in the event the Company rounds up and
withholds a whole share of Common Stock in order to satisfy such tax obligation
in respect of any fraction of a share of Common Stock, the Company shall refund
an amount in cash to optionee, which amount shall equal the difference between
the Fair Market Value of the whole share of Common Stock withheld to satisfy
such tax obligation, less the Fair Market Value of such fractional share of
Common Stock.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be signed on
this 14th day of January, 2009.

 

HEALTH NET, INC. By:  

/s/ Karin Mayhew

Name:   Karin Mayhew Title:   Senior Vice President, Organization Effectiveness